Proceeding pursuant to CPLR article 78 to review a determination of the respondent City of Poughkeepsie, dated May 11,1995, finding, after a hearing, that the petitioner was guilty of misconduct and terminating his employment as a sanitation worker.
Adjudged that the determination is confirmed and the proceeding is dismissed, on the merits, with costs.
Notwithstanding the petitioner’s claims to the contrary, the determination is supported by substantial evidence (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 180; Matter of Pell v Board of Educ., 34 NY2d 222, 230).
Moreover, given the circumstances of this case, we do not find that the penalty of termination is so disproportionate to the offense as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., supra, at 233; Matter of Foust *440v Village of Port Chester, 211 AD2d 717, 718). Thompson, J. P., Sullivan, Pizzuto and Santucci, JJ., concur.